DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al (US 2012/0308855 A1). Hereinafter referred to as Shimizu.
Regarding claim 1, Shimizu discloses a secondary battery (“nonaqueous electrolyte secondary battery” [0048]) comprising:
an electrode assembly (“2” Fig. 1, “electrode group” [0048]) having a current collecting tab formed therein (“8” Fig. 1);
a case for housing the electrode assembly (“1” Fig. 1, “container” [0048]  where “electrode group 2 [is] accommodated in” [0048]);
a cap plate coupled to an opening of the case (“5” Fig. 1, “lid” [0048]);
an electrode terminal (“6” Fig. 1) extending through the cap plate (as shown in Fig. 5); and
a current collecting plate (“3” Fig. 1, “3(4)” Fig. 2) disposed between the electrode assembly and the cap plate (Fig. 1) in a first direction (figure with annotations below of Fig. 2, consistent with the direction in which the current collecting plate is disposed in Fig. 1),

    PNG
    media_image1.png
    536
    773
    media_image1.png
    Greyscale


a terminal connection part (“3a(4a)” Fig. 2, “lid junction part” [0058] and “vibration absorber part” [0061]), the electrode terminal being coupled to a first surface of the terminal connection part ([0062] whereas the axis of each electrode terminal is installed in the through hole of each lid junctional part 3a(4a), the electrode terminals are coupled to both upper and lower surfaces formed by W1 and R1 shown in Fig. 2), the terminal connection part being at a first end of the current collecting plate (as indicated in the figure with annotations above of Fig. 2);
a tab connection part (“3b(4b)” Fig. 2, “current collector tab junctional part” [0058]), the current collecting tab contacting a first surface of the tab connection part (the surface formed by Y1 and the thickness of the lead 3(4) shown in Fig. 2 which contacts the bottom surfaces of backup leads 14 and 15 shown in Fig. 1), the tab connection part being at a second end of the current collecting plate, the first end and the second end of the current collecting plate being opposite each other in a second direction (as indicated in the figure with annotations above of Fig. 2), the second direction being perpendicular to the first direction (coordinate axes of figure with annotations above of Fig. 2); and
a shock absorbing portion for absorbing vibration or shock formed thereon (“3c(4c)” Fig. 2, “vibration absorber part” [0061]),

wherein the shock absorbing portion is between the terminal connection part and the tab connection part in the second direction (figure with annotations above of Shimizu Fig. 2).
Regarding claim 2, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the shock absorbing portion is thinner in the first direction than peripheral regions (copy of Fig. 2 above where M1 is significantly smaller than peripheral region Z1 in the first direction).
Regarding claim 11, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the terminal connection part, the tab connection part, and the shock absorbing portion have a same width in a third direction, the third direction being perpendicular to the first direction and the second direction (copy of Fig. 2 above where the terminal connection part, the tab connection part, and the shock absorbing portion each have a width that is not varying or is uniform in the third direction, making the widths the same along the second or first direction).
Regarding claim 12, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the terminal connection part and the tab connection part have largest surfaces facing in the first direction (Fig. 2 where the surfaces formed by Y1 and the thickness of the leads 3(4), and W1 and R1 are the largest surfaces facing the first direction because the shock absorbing portion/vibration absorber part 3c(4c) does not have any surfaces facing the first direction, and only the second direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2012/0308855 A1) as applied to claim 2 above, and further in view of Kim et al (EP 2 357 685 A1) and as evidenced by EE Power (“Electrical Resistivity”, “Sheet Resistance”, https://eepower.com/resistor-guide/resistor-fundamentals/electrical-resistivity/#). Hereinafter referred to as Shimizu in view of Kim and as evidenced by EE Power.
Regarding claim 3, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 2 above, but does not disclose wherein the shock absorbing portion has a thickness of 20% of a thickness of the terminal connection part.
However, Kim discloses a secondary battery (“rechargeable battery” [0025]) comprising a current collecting plate (32’’ Fig. 11) disposed between the electrode assembly and the cap plate in a first direction ([0098]) that comprises a terminal connection part (32b Fig. 11,                         
                            R
                            =
                            ρ
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            w
                                            t
                                        
                                    
                                
                            
                        
                     where ρ is the resistivity of the material of the current collector, l is the length of the shock absorbing portion, w is the width of the shock absorbing portion, and t is the thickness of the shock absorbing portion (EE Power). Furthermore, resistance is inversely proportional to the thickness of the shock absorbing portion and it is therefore known in the art to further decrease the thickness of a shock absorbing portion in order to increase its electrical resistance. A person skilled in the art would merely select a percent thickness of the current 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the thickness of the shock absorbing portion of the current collecting plate of Shimizu in view of Kim such that the shock absorbing portion has a thickness of 20% of a thickness of the terminal connection part, in order to achieve a higher electrically resistance which corresponds to a certain desired electrical resistance value for the shock absorbing portion than the terminal connection part that would cause the shock absorbing portion to prevent an excessive current flow to the terminals.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2012/0308855 A1) as applied to claims 4 and 7 above, and further in view of Byun et al (US 2015/0093610 A1). Hereinafter referred to as Shimizu in view of Byun.
Regarding claim 5, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 4 above, and wherein a throughhole (“3e(4e)” Fig. 2, [0062]) is located at a first side of the terminal connection part (“3a(4a)” Fig. 2), the throughhole being engaged with the electrode terminal (“through hole 4e is the hole for installing an axis of the negative electrode terminal 7” [0062]). Shimizu does not disclose a fuse hole that is located at a second side of the terminal connection part, the second side of the terminal connection part being opposite to the first side of the terminal connection part in the second direction.
However, Byun discloses a secondary battery (“rechargeable battery” [0034]) that comprises of a current collecting plate (“335” Fig. 8, “connection member” [0124]), which is comprised of a terminal connection part (combination of “335a” and “335d” Fig. 8, “first 

    PNG
    media_image2.png
    367
    422
    media_image2.png
    Greyscale

 Byun further teaches that if an abnormal current of a high voltage is generated in the secondary battery such that the current of the high voltage flows between the electrode terminal and the current collecting tab, the other side of the terminal connection part (“335d” [0138]), which 
Therefore, it would have been obvious for a person having ordinary skill in the art to add a fuse hole to the other side of the terminal connection part, which includes the shock absorbing portion, of Shimizu in view of Byun (see modification of Shimizu below) in order to achieve a terminal connection part that is capable of fracturing when an abnormal current of high voltage is generated in the secondary battery via the electrode terminal to the current collecting tab.
Regarding claim 6, Modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 5 above, and wherein the shock absorbing portion is positioned between the throughhole and the fuse hole in the second direction (figure with annotations below representing Modified Shimizu below where a segment of 3c(4c) is disposed in between throughhole 3e(4e) and fuse hole 335d in the second direction).

    PNG
    media_image3.png
    933
    1275
    media_image3.png
    Greyscale

Regarding claim 7, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, but does not disclose that the secondary battery further comprises a shock absorbing member located between the electrode terminal and the current collecting plate.
However, Byun discloses a secondary battery (“rechargeable battery” [0034]) that comprises of a current collecting plate (“335” Fig. 8, “connection member” [0124]), which is comprised of a terminal connection part (combination of “335a” and “335d” Fig. 8, “first coupling part” [0124] and “fuse part” [0138]) to which an electrode terminal (“331” Fig. 8, “first terminal” [0129]) is coupled ([0129]). Byun teaches that the secondary battery further comprises a shock absorbing member (“333” Fig. 8, “) located between the electrode terminal and the current collecting plate (Fig. 9 where 333 is in between 331b of the terminal and 335c as seen in Fig. 8 of the current collecting plate). Byun further teaches that the shock absorbing member absorbs the arc or heat generated when the current collecting plate is fractured such that damage to the electrode of the secondary battery is prevented ([0140]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add a shock absorbing member located between the electrode terminal and the current collecting plate to Shimizu in view of Byun in order to achieve a means for absorbing any arc or heat generated from a fracture of the current collecting plate that would damage the electrode of the secondary battery.
Regarding claim 8, Modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 7 above, and wherein the electrode terminal comprises:
a body part (Byun “331b” Fig. 8);
a terminal part upwardly protruding from the body part (Byun “331a” Fig. 8) and penetrating a cap plate (Byun “51” Fig. 9); and

wherein the shock absorbing member is coupled to the coupling protrusion (Byun [0129] “331c” of the first terminal 331 passes through… the insulating member 333”).
Regarding claim 9, Modified Byun discloses all of the limitations for the secondary battery as set forth in claim 8 above, and wherein the shock absorbing member comprises: 
a first shock absorbing member (“333a” Fig. 8) coupled to the coupling protrusion ([0129]); and 
a second shock absorbing member (“333b” Fig. 8) coupled to the exterior of the first 25shock absorbing member ([0120]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2012/0308855 A1) in view of Byun (US 2015/0093610 A1) as applied to claim 7 above, and further in view of Yun et al (KR 20170009495 A). Hereinafter referred to as Yun.
Regarding claim 10, Modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 7 above, and that the shock absorbing member may be made of perfluoroalkoxy (“PFA”, Byun [0119]), which is known in the art to be an insulating material having elasticity. Modified Shimizu does not disclose wherein the shock absorbing member is formed by coating a metal film on a surface of the shock absorbing member.
However, Yun discloses a secondary battery comprising an electrode assembly ([0016]), and a shock absorbing member (“shock-absorbing layer” [0016], “103” Fig. 2) formed by coating a surface of the shock absorbing member with a metal film (“a metal layer, and is configured to include a shock-absorbing layer in a laminated sheet” [0016], “102” Fig. 2 and 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the shock absorbing member of Modified Shimizu by coating a metal film on a surface of the shock absorbing member in view of Yun, in order to obtain a secondary battery that is able to mitigate internal shock and impact directed toward the electrode assembly that are caused by external forces, explosions, and ignitions due to short circuits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721